Per Curiam.
Appellant’s lands were taken by condemnation proceedings and she appealed to the district court from the commissioners’ award of damages. During the pendency of that appeal, her petition to enjoin destruction of a dwelling house located thereon to preserve it for a jury view was denied on July 25, 1963. On July 30, 1963, she appealed from that order to this court.
Appellant has not yet filed her record and brief. Repeated extensions of time to do so have been granted to her upon her claim of illness and because of substitution of counsel. Respondent now moves to dismiss the appeal and appellant seeks further extension of time to file the record and brief.
The trial of the appeal from the commissioners’ award ended June 3, 1964, during which the jury did view the premises. Following a 40-day stay, judgment was entered August 13, 1964, and the time to appeal therefrom expired on November 12, 1964. Appellant neither moved for a new trial nor appealed from the judgment within the time permitted. However, she has now filed a motion to vacate the judgment, which is pending before the district court.
Since the jury did view the premises during trial and no appeal from the judgment was taken, the issue raised upon her appeal to this court is moot. Respondent’s motion to dismiss must therefore be granted.
Appeal dismissed.